1

2                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


3                                                                  Aug 04, 2020
                                                                        SEAN F. MCAVOY, CLERK
4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     GERALD RUSSELL,
                                                   NO: 2:19-CV-273-RMP
8                               Plaintiff,
                                                   ORDER GRANTING
9           v.                                     DEFENDANT’S MOTION TO
                                                   STRIKE AND MOTION FOR
10    GC SERVICES LIMITED                          PARTIAL SUMMARY JUDGMENT
      PARTNERSHIP,
11
                                Defendant.
12

13         BEFORE THE COURT are Defendant’s Motion for Summary Judgment and

14   Motion to Strike, ECF No. 61. While Defendant does not contest liability in this

15   case, Defendant has moved for partial summary judgment on Plaintiff’s claim for

16   actual damages under the Fair Debt Collection Practices Act. Defendant also has

17   moved to strike the declaration of Autumn Russell, which Plaintiff submitted in

18   opposition to Defendant’s Motion for Partial Summary Judgment. The Court has

19   considered the record, the briefing, and is fully informed.

20   //

21   //


     ORDER GRANTING DEFENDANT’S MOTION TO STRIKE AND MOTION
     FOR PARTIAL SUMMARY JUDGMENT ~ 1
1                                      BACKGROUND

2          The facts of this case are largely undisputed. In 2019, Plaintiff Gerald

3    Russell sued Sprint, his former cellular telephone service provider, for fraudulent

4    billing. He alleged that Sprint charged him $683.27, after he had switched service

5    providers and after he already had paid his final bill.

6          In May and June of 2019, Defendant GC Services Limited Partnership, a

7    debt collection company, contacted Plaintiff Gerald Russell on behalf of Sprint to

8    collect the contested debt. ECF No. 62 at 2. It is undisputed that Mr. Russell

9    received four telephone calls and one letter from GC Services regarding his

10   purported debt between May 23, 2019 and June 5, 2019. Id. Additionally, it is

11   undisputed that the June 5th telephone call was placed after Mr. Russell had

12   provided GC Services with the name and phone number of his attorney

13   representing him in his action against Sprint. ECF No. 32 at 10–15 (transcript of

14   telephone calls).

15         In response to GC Service’s communications with him, Plaintiff filed this

16   lawsuit against GC Services in Spokane County Superior Court. See ECF No. 1-1.

17   On August 9, 2019, GC Services removed the case to this Court. Shortly

18   thereafter, Plaintiff filed an amended complaint alleging that GC Services violated

19   the Fair Debt Collection Practices Act (FDCPA) and the Washington Consumer

20   Protection Act (WCPA) by attempting to collect the contested debt on behalf of

21


     ORDER GRANTING DEFENDANT’S MOTION TO STRIKE AND MOTION
     FOR PARTIAL SUMMARY JUDGMENT ~ 2
1    Sprint, after learning that the debt was contested and the subject of a lawsuit. See

2    ECF No. 2.

3          On April 21, 2020, the parties submitted a Joint Stipulation in which Mr.

4    Russell agreed to dismiss his state law claims with prejudice and GC Services

5    agreed not to contest liability on Mr. Russell’s FDCPA claim. ECF No. 65.

6    Pursuant to the stipulation, the parties agree that the only issue remaining in this

7    case is damages on Plaintiffs’ FDCPA claim. The Court dismissed Plaintiff’s state

8    law claims with prejudice and entered judgment as to liability on Plaintiff’s

9    FDCPA claim.

10         GC Services has moved for summary judgment on Mr. Russell’s claim for

11   actual damages, arguing that Mr. Russell has not provided evidence of actual

12   damages. In response, Mr. Russell argues that he has provided sufficient evidence

13   to submit the question of actual damages to a jury. Mr. Russell has attached a

14   sworn declaration from his wife, Autumn Russell, to his opposition brief, which he

15   maintains supports his claim for actual damages caused by emotional distress. See

16   ECF No. 65-2. Mr. Russell did not originally identify Ms. Russell as a potential

17   witness in his initial disclosures. Rather, he updated his initial disclosures to

18   include her after GC Services filed the instant Motion for Summary Judgment and

19   before filing his response. See ECF No. 65-4 (Plaintiff’s updated initial

20   disclosures signed May 8, 2020).

21


     ORDER GRANTING DEFENDANT’S MOTION TO STRIKE AND MOTION
     FOR PARTIAL SUMMARY JUDGMENT ~ 3
1            In its reply brief, GC Services moved to strike Ms. Russell’s declaration

2    under Federal Rule of Civil Procedure 37(c), arguing that Ms. Russell was not

3    identified in Plaintiff’s initial disclosures, and because Mr. Russell did not

4    supplement his initial disclosures in a timely manner to include Ms. Russell as a

5    person with knowledge of discoverable information.

6                                        DISCUSSION

7       I.      Defendant’s Motion to Strike

8            First, the Court considers GC Services’ Motion to Strike. GC Services has

9    moved to strike the declaration of Ms. Russell pursuant to Rule 37(c)(1), as

10   Plaintiff did not disclose Ms. Russell in his initial disclosures consistent with Rule

11   26(a), or supplement his discovery responses to include her as a potential witness

12   in a timely fashion, consistent with Rule 26(e).

13           A. Legal Standard

14           Under Rule 37(c)(1), “If a party fails to provide information or identify a

15   witness as required by Rule 26(a) or (e), the party is not allowed to use that

16   information or witness to supply evidence on a motion, at a hearing, or at trial,

17   unless the failure was substantially justified or is harmless.” Fed. R. Civ. P.

18   37(c)(1). The party facing the sanction bears the burden of demonstrating that the

19   failure to disclose was substantially justified or harmless. Torres v. City of L.A.,

20   548 F.3d 1197, 1213 (9th Cir. 2008).

21


     ORDER GRANTING DEFENDANT’S MOTION TO STRIKE AND MOTION
     FOR PARTIAL SUMMARY JUDGMENT ~ 4
1          The initial disclosures mandated by the Federal Rules of Civil Procedure are

2    designed “to encourage parties to try cases on the merits, not by surprise, and not

3    by ambush.” Ollier v. Sweetwater Union High Sch. Dist., 768 F.3d 843, 862 (9th

4    Cir. 2014). The Ninth Circuit has concluded that a trial court does not abuse its

5    discretion when it excludes a witness who was not disclosed pursuant to Rule 26(a)

6    or (e), even when that witness was mentioned during a deposition. Id. at 863. In

7    reaching this conclusion, the Circuit has reasoned: “An adverse party should not

8    have to guess which undisclosed witnesses may be called to testify. We—and the

9    Advisory Committee on the Federal Rules of Civil Procedure—have warned

10   litigants not to ‘indulge in gamesmanship with respect to the disclosure

11   obligations’ of Rule 26.” Id. (quoting Marchand v. Mercy Med. Ctr., 22 F.3d 936

12   n. 3 (9th Cir. 1994)); see also Benjamin v. B & H Educ. Inc., 877 F.3d 1139 (9th

13   Cir. 2017).

14         In certain circumstances parties are required to update their initial

15   disclosures. See Fed. R. Civ. P. 26(e). Rule 26(e) requires that corrected or

16   supplemental disclosures be provided in a timely fashion. See Fed. R. Civ. P.

17   26(e)(1)(A).

18         B. Compliance with Rule 26(a) and (e)

19         Here, Plaintiff did not disclose his wife as an individual likely to have

20   discoverable information in his initial disclosures consistent with Rule 26(a). See

21   Fed. R. Civ. P. 26(a)(1)(A)(i). While he updated his initial disclosures, he did so


     ORDER GRANTING DEFENDANT’S MOTION TO STRIKE AND MOTION
     FOR PARTIAL SUMMARY JUDGMENT ~ 5
1    on May 8, 2020, after Defendants had filed the instant Motion for Summary

2    Judgment and months after the close of discovery on March 6, 2020. Given

3    Plaintiff’s significant delay in supplementing his initial disclosures, and the fact

4    that the contested witness is Plaintiff’s wife about whom he should have had

5    immediate knowledge, the Court finds that the supplemental disclosure was not

6    made in a timely fashion under Rule 26(e).

7          Plaintiff contends that he complied with Rule 26(e), governing updated

8    disclosures, because he mentioned his wife as a person with knowledge of this case

9    at his deposition. Under Rule 26(e), a party must supplement an initial disclosure

10   only “if the additional corrective information has not otherwise been made known

11   to the other parties during the discovery process or in writing[.]” Fed. R. Civ. P.

12   26(e)(1)(A). Accordingly, Plaintiff argues that he was not required to update his

13   initial disclosures under Rule 26(e), as he provided sufficient corrective

14   information in his deposition.

15         However, during his deposition, Plaintiff did not identify his wife as a

16   witness with knowledge of his alleged emotional distress damages. He only

17   identified her as a person who knows what this lawsuit is about. See ECF No. 65-3

18   at 7. Under Rule 26(a), which governs initial disclosures, the initial disclosure of a

19   potential witness must contain, if known, the subjects of discoverable information

20   about which the potential witness may testify, “that the disclosing party may use to

21   support its claims or defenses.” See Fed. R. Civ. P. 26(a)(1)(A)(i). Thus, because


     ORDER GRANTING DEFENDANT’S MOTION TO STRIKE AND MOTION
     FOR PARTIAL SUMMARY JUDGMENT ~ 6
1    Plaintiff did not identify his wife as an individual with knowledge about his alleged

2    emotional distress damages during his deposition, Plaintiff did not provide

3    sufficient corrective information to relieve him of his obligation to amend his

4    initial disclosures. See Fed. R. Civ. P. 26(e)(1)(A).

5          C. Whether the Violation was Harmless or Substantially Justified

6          Having found that Plaintiff did not comply with Rule 26(a) or 26(e), the

7    Court considers whether Plaintiff’s discovery violation was harmless or

8    substantially justified. See Fed. R. Civ. P. 37(c)(1). Plaintiff suggests that the

9    error was harmless because (1) he mentioned his wife in his deposition testimony,

10   and (2) Defendants should have known that his wife was a witness with knowledge

11   of his emotional distress, given the nature of the case. Plaintiff asserts, “Defendant

12   knows the importance of taking the deposition of a named Plaintiff’s spouse,

13   particularly when she is disclosed as a witness with knowledge during Plaintiff’s

14   deposition.” ECF No. 65 at 3.

15         However, as the Ninth Circuit has found, an adverse party should not be

16   forced to speculate as to whether an undisclosed witness will provide testimony in

17   a case. See Ollier, 768 F.3d at 863. The Court finds that Plaintiff’s reasons do not

18   provide sufficient justification for his failure to disclose.

19         Additionally, the Court finds that Plaintiff’s discovery violation is not

20   harmless. Plaintiff submitted Ms. Russell’s declaration to provide corroborating

21   evidence of his actual damages, in opposition to Defendant’s Motion for Partial


     ORDER GRANTING DEFENDANT’S MOTION TO STRIKE AND MOTION
     FOR PARTIAL SUMMARY JUDGMENT ~ 7
1    Summary Judgment on his actual damages claim. Apart from his own declaration,

2    Plaintiff has provided no other evidence of his purported emotional distress. Due

3    to the subject of Ms. Russell’s testimony and the fact that she was not disclosed

4    until after the close of discovery and after Defendants filed their Motion for

5    Summary Judgment, the Court finds that Plaintiff’s failure to disclose his wife as a

6    witness is not harmless.

7             For the foregoing reasons, the Court finds that Plaintiff failed to comply with

8    Rule 26(a) and (e), and that failure was not harmless or substantially justified. See

9    Fed. R. Civ. P. 37(c). Therefore, in accordance with Rule 37(c), the Court grants

10   Defendant’s Motion to Strike Ms. Russell’s declaration.

11      II.      Defendant’s Motion for Summary Judgment

12               A. Legal Standard

13            A court may grant summary judgment where “there is no genuine dispute as

14   to any material fact” of a party’s prima facie case, and the moving party is entitled to

15   judgment as a matter of law. Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett,

16   477 U.S. 317, 322–23 (1986). A genuine issue of material fact exists if sufficient

17   evidence supports the claimed factual dispute, requiring “a jury or judge to resolve

18   the parties’ differing versions of the truth at trial.” T.W. Elec. Serv., Inc. v. Pac.

19   Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987). A key purpose of

20   summary judgment “is to isolate and dispose of factually unsupported claims.”

21   Celotex, 477 U.S. at 324.


     ORDER GRANTING DEFENDANT’S MOTION TO STRIKE AND MOTION
     FOR PARTIAL SUMMARY JUDGMENT ~ 8
1          The moving party bears the burden of showing the absence of a genuine issue

2    of material fact, or in the alternative, the moving party may discharge this burden by

3    showing that there is an absence of evidence to support the nonmoving party’s prima

4    facie case. Celotex, 477 U.S. at 325. The burden then shifts to the nonmoving party

5    to set forth specific facts showing a genuine issue for trial. See id. at 324. The

6    nonmoving party “may not rest upon the mere allegations or denials of his pleading,

7    but his response, by affidavits or as otherwise provided . . . must set forth specific

8    facts showing that there is a genuine issue for trial.” Id. at 322 n.3 (internal

9    quotations omitted).

10         The Court will not infer evidence that does not exist in the record. See Lujan

11   v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888–89 (1990). However, the Court will

12   “view the evidence in the light most favorable” to the nonmoving party. Newmaker

13   v. City of Fortuna, 842 F.3d 1108, 1111 (9th Cir. 2016). “The evidence of the non-

14   movant is to be believed, and all justifiable inferences are to be drawn in his favor.”

15   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

16             B. Actual Damages under the FDCPA

17         Defendant has moved for summary judgment on Plaintiff’s claim for actual

18   damages, arguing that he has not provided evidence to support that claim. Actual

19   damages are available to plaintiffs under the FDCPA. 15 U.S.C. § 1692k(1). In

20   this case, Plaintiff has asserted a claim for actual damages based on emotional

21   distress and lost time.


     ORDER GRANTING DEFENDANT’S MOTION TO STRIKE AND MOTION
     FOR PARTIAL SUMMARY JUDGMENT ~ 9
1                 Actual Damages for Emotional Distress

2          Neither the Supreme Court nor the Ninth Circuit have announced a standard

3    applicable to emotional distress damages under the FDCPA. See Hartung v. J.D.

4    Byrider, Inc., No. 1:08-cv-00960 AWI GSA, 2009 WL 1876690, at *6 (E.D. Cal.

5    June 26, 2009) (“[H]ow to interpret the ‘actual damage’ language [of the FDCPA]

6    with respect to emotional distress is a controversial issue that has not yet been

7    addressed by the Ninth Circuit.”). Some district courts have concluded that, to

8    prove emotional distress damages under the FDCPA, the plaintiff must meet the

9    relevant state law standard for intentional infliction of emotional distress (IIED).

10   Other courts “have applied a lower standard akin to that used in cases brought

11   under the Fair Credit Reporting Act (‘FCRA’), which has an ‘actual damages’

12   provision virtually identical to that of the FDCPA.” Perkons v. American

13   Acceptance, LLC, No. CV-10-8021-PCT-PGR, 2010 WL 4922916, at *3 (D. Ariz.

14   Nov. 29, 2010).

15         In Genschorck v. Sutttell & Hammer, P.S., a different judge in this district

16   concluded that plaintiffs need not meet the heightened, state law IIED standard in

17   order to prove emotional distress damages under the FDCPA. No. 12-CV-0615-

18   TOR, 2013 WL 6118678, at *4–5 (E.D. Wash. Nov. 21, 2013). The Court is

19   persuaded by the reasoning in Genschorck and can find no reason to apply a

20   heightened standard for actual damages under the FDCPA. Additionally, the

21   parties do not dispute the relevant standard. See ECF No. 61 at 9–10 and ECF No.


     ORDER GRANTING DEFENDANT’S MOTION TO STRIKE AND MOTION
     FOR PARTIAL SUMMARY JUDGMENT ~ 10
1    65 at 9. Accordingly, the Court finds that Plaintiff need not comply with

2    Washington IIED standards to prove his emotional distress damages under the

3    FDCPA.

4          Even accepting the less demanding standard, Defendant argues that the

5    Court should dismiss Plaintiff’s damages claim because it is not supported by any

6    “actual evidence.” ECF No. 61 at 2. Defendant maintains that Plaintiff cannot

7    support his damages claim with only his own, “self-serving” testimony. However,

8    Plaintiff’s deposition testimony is evidence that the Court considers on summary

9    judgment. Defendants have cited no binding precedent, and the Court has found

10   none, indicating that a plaintiff cannot oppose summary judgment on an FDCPA

11   claim for emotional distress damages by providing his or her own admissible

12   testimony. Defendant’s suggestion that Plaintiff’s testimony is insignificant

13   because it is “self-serving” implies that the Court should weigh the testimony by

14   considering Plaintiff’s bias in favor of his case when ruling on the instant motion

15   for summary judgment. Of course, the Court cannot weigh the credibility of any

16   witness on summary judgment. See S.E.C. v. Koracorp Indus., Inc., 575 F.2d 692,

17   699 (9th Cir. 1978).

18         Some district courts have found that plaintiffs alleging damages for

19   emotional distress under the FDCPA must provide some corroborative evidence of

20   their emotional distress, apart from their own testimony. See Perkons v. American

21   Acceptance, LLC, No. CV-10-8021-PCT-PGR, 2010 WL 4922916, at *3 (D. Ariz.


     ORDER GRANTING DEFENDANT’S MOTION TO STRIKE AND MOTION
     FOR PARTIAL SUMMARY JUDGMENT ~ 11
1    Nov. 29, 2010) (noting the citing cases). However, the Ninth Circuit has not

2    decided that issue. See id.; see also Hartung, 2009 WL 1876690, at *6. As no

3    binding precedent demands that the Court require corroborative evidence in

4    addition to Mr. Russell’s testimony, the Court will not impose such a requirement

5    here.

6            The Ninth Circuit “has generally stated that emotional distress damages can

7    be awarded without corroborative evidence where circumstances make it obvious

8    that a reasonable person would suffer significant emotional harm,” rather than

9    merely trivial or transient harm. See id. (citing In re Dawson, 390 F.3d 1139, 1150

10   (9th Cir. 2004) abrogated on separate grounds as recognized by In re Gugliuzza,

11   852 F.3d 884 (9th Cir. 2017)); see also Zhang v. American Gem Seafoods, Inc.,

12   339 F.3d 1020, 1040 (9th Cir. 2003) (explaining that plaintiff’s testimony alone

13   was “enough to substantiate the jury’s award of emotional distress damages”);

14   Passantino v. Johnson & Johnson Consumer Products, Inc., 212 F.3d 493, 513

15   (9th Cir. 2000) (“While objective evidence requirements may exist in other

16   circuits, such a requirement is not imposed by case law in either Washington, the

17   Ninth Circuit, or the Supreme Court.”).

18           In this case, Mr. Russell has no corroborating evidence of his emotional

19   distress, as the Court granted GC Service’s Motion to Strike Ms. Russell’s

20   declaration. Therefore, damages for emotional distress are appropriate only if the

21


     ORDER GRANTING DEFENDANT’S MOTION TO STRIKE AND MOTION
     FOR PARTIAL SUMMARY JUDGMENT ~ 12
1    “circumstances make it obvious that a reasonable person would suffer significant

2    emotional harm” when placed in Plaintiff’s position.

3          The Court finds that the evidence of record is insufficient to establish that a

4    reasonable person would have suffered significant emotional distress if put in

5    Plaintiff’s position, such that they would be entitled to actual damages for

6    emotional distress. None of the telephone conversations in this case exceeded four

7    minutes. See ECF No. 31-8 at 2. Additionally, the transcripts of those

8    conversations reveal that GC Services employees used professional language,

9    asked Mr. Russell if he would like to speak to a supervisor, made no threats

10   regarding the collection of the debt, and clearly identified themselves as employees

11   of GC Services attempting to collect a debt on behalf of Sprint. See ECF No. 32.

12         As part of his claim for emotional distress damages, Mr. Russell asserts that

13   he experienced potential reputational damage and humiliation due to the telephone

14   calls he received. However, Mr. Russell did not identify any person that overheard

15   any of the short calls placed by GC Services or recite how his reputation would

16   have been damaged when no third party overheard the calls. See ECF Nos. 63-2

17   and 63-3.

18         Liability is undisputed in this case. However, Mr. Russell has identified no

19   evidence showing that the circumstances surrounding GC Services’

20   communication with him would cause a reasonable person to suffer significant

21


     ORDER GRANTING DEFENDANT’S MOTION TO STRIKE AND MOTION
     FOR PARTIAL SUMMARY JUDGMENT ~ 13
1    emotional harm. Therefore, no reasonable factfinder could conclude that Plaintiff

2    suffered significant emotional distress based on the evidence presented.

3          As Mr. Russell has not supported his claim of emotional distress with

4    sufficient evidence as a matter of law, summary judgment on his claim for actual

5    damages based on emotional distress is appropriate.

6                 Lost Productive Time and Other Alleged Damages

7          Mr. Russell also seeks actual damages for lost economically productive

8    time. GC Services argues that Mr. Russell has produced no evidence to support

9    this claim. Upon review of the record, the Court agrees. Mr. Russell has not

10   submitted evidence illustrating that he lost economically productive time or

11   business opportunities due to GC Services’ actions.

12         Additionally, Mr. Russell asserts in his response to the instant motion that he

13   seeks damages for lost time in his personal life, arguing that his testimony supports

14   damages for “[b]eing forced to take time away from his family and his life to

15   consult an attorney to put an end to Defendant’s harassment.” ECF No. 65 at 16.

16   However, Mr. Russell has provided no evidence as to the amount of time that he

17   allegedly lost due to GC Services’ FDCPA violation. Moreover, undisputed

18   evidence on the record shows that none of GC Services’ calls exceeded four

19   minutes. Similarly, Mr. Russell does not support his claim that an attorney was

20   required to end the alleged harassment. In fact, the record shows that this lawsuit

21


     ORDER GRANTING DEFENDANT’S MOTION TO STRIKE AND MOTION
     FOR PARTIAL SUMMARY JUDGMENT ~ 14
1    was filed one month after GC Services made its final telephone call to Mr. Russell

2    on June 5, 2019. ECF No. 1-1 at 20.

3          Upon review of the record, the Court finds that Plaintiff has not provided

4    evidence to support his claim for actual damages under the FDCPA such that a

5    reasonable juror could find in his favor. Accordingly, summary judgment on

6    Plaintiff’s claim for actual damages pursuant to the FDCPA is appropriate. 1

7          Accordingly, IT IS HEREBY ORDERED:

8          1. Defendant’s Motion for Partial Summary Judgment, ECF No. 61, is

9               GRANTED.

10         2. Defendant’s Motion to Strike the Declaration of Autumn Russell, which

11              is contained in Defendant’s briefing on its Motion for Partial Summary

12              Judgment, is GRANTED.

13         3. Plaintiff’s claim for actual damages pursuant to the FDCPA is

14              DISMISSED WITH PREJUDICE.

15         4. Pursuant to Fed. R. Civ. P. 54(b) and upon consideration of the record,

16              the Court finds that there is no just reason to delay in entering Judgment

17

18         1
               The Court acknowledges that GC Services moved to strike some of
19
     Plaintiff’s discovery responses as untimely. ECF 61 at 4 n. 2. As a decision on
20
     that issue would not affect the Court’s ruling on the instant Motion for Partial
21
     Summary Judgment, the Court declines to rule on that issue.

     ORDER GRANTING DEFENDANT’S MOTION TO STRIKE AND MOTION
     FOR PARTIAL SUMMARY JUDGMENT ~ 15
1             on Plaintiff’s claim for actual damages. Accordingly, the District Court

2             Clerk shall enter Judgment for Defendant on Plaintiff’s FDCPA claim

3             for actual damages.

4          5. The only remaining claim in this case is Plaintiff’s claim for statutory

5             damages under the FDCPA.

6          IT IS SO ORDERED. The District Court Clerk is directed to enter this

7    Order, enter Judgment consistent with this Order, and provide copies to counsel.

8          DATED August 4, 2020.

9
                                                s/ Rosanna Malouf Peterson
10                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
11

12

13

14

15

16

17

18

19

20

21


     ORDER GRANTING DEFENDANT’S MOTION TO STRIKE AND MOTION
     FOR PARTIAL SUMMARY JUDGMENT ~ 16
